UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): May 7, 2012(May 2, 2012) LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 000-02612 75-0404410 (State or other jurisdiction (Commission (I.R.S. Employer Of incorporation) File Number) Identification No.) , LUFKIN, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (936) 634-2211 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Lufkin Industries, Inc. (the “Company”) held its Annual Meeting of Stockholders on May 2, 2012 in Lufkin, Texas.Set forth below are the results of the voting with respect to each matter acted upon at the meeting. 1. The nominees for election as Class III Directors, each for a three year term, were elected based upon the following vote: Nominees Votes in Favor Votes Withheld Abstentions Broker Non-Votes D. V. Smith - J. F. Anderson - R. R. Stewart - 2. Deloitte & Touch LLP was ratified as the Company’s Independent Registered Public Accounting Firm for Fiscal Year 2012 based on the following vote: Votes in Favor Votes Against Abstentions Broker Non-Votes - 3. The shareholders approved, by non-binding advisory vote, the compensation of our named executive officers based on the following vote: Votes in Favor Votes Against Abstentions Broker Non-Votes 4. The shareholders approved and adopted an amendment to the Company's Fourth Restated Articles of Incorporation to increase the number of authorized shares of common stock from 60,000,000 to 120,000,000 based on the following vote: Votes in Favor Votes Against Abstentions Broker Non-Votes - 5. The shareholders approved and adopted an amendment and restatement of the Company's Fourth Restated Articles of Incorporation based on the following vote: Votes in Favor Votes Against Abstentions Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUFKIN INDUSTRIES, INC By /s/ Christopher L. Boone Christopher L. Boone Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date:May 7, 2012
